 

Exhibit 10.32

STATEMENT OF AMENDMENT TO THE

WASHINGTON REAL ESTATE INVESTMENT TRUST

DEFERRED COMPENSATION PLAN FOR OFFICERS

The Washington Real Estate Investment Trust Deferred Compensation Plan for
Officers (the “Plan”) shall be amended, as set forth below, effective as of
January 1, 2011.

1. Section 1.8 of the Plan is hereby revised and replaced with the following:

“1.8 Earnings

“Earnings” means the rate of interest applicable to a Participant’s Salary
Deferral Account. The rate shall equal the Company’s weighted average interest
rate on its fixed rate bonds as of December 31 of each calendar year. Such rate
may be changed to any other rate approved by the Board as of any subsequent
January 1.”

*    *    *

To record adoption of this Statement of Amendment to the Washington Real Estate
Investment Trust Deferred Compensation Plan for Officers by the Board as of
October 27, 2010, the Trust has caused its authorized officer to execute this
Statement of Amendment.

 

Washington Real Estate Investment Trust

By:

 

/s/ Laura M. Franklin

 

Laura M. Franklin

EVP and Corporate Secretary

 

1